Citation Nr: 1103334	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-20 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for a right foot disorder.  

3.  Entitlement to service connection for depression secondary to 
the service-connected disability of residuals of scars from 
cellulitis.

4.  Entitlement to service connection for left Achilles 
tendonitis.  

5.  Entitlement to service connection for pneumonia, claimed as a 
respiratory disorder.  

6.  Entitlement to a compensable rating for service-connected 
scars, residuals of cellulitis on both legs.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Under 38 C.F.R. § 20.703, the Veteran may request a hearing 
before the Board when submitting the substantive appeal (VA Form 
9) or any time thereafter, subject to the restrictions in 38 
C.F.R. § 20.1304.  See 38 C.F.R. § 20.703 (2010).  The Veteran 
submitted a request indicating his desire for a Board hearing at 
a local VA office on his VA Form 9 in July 2008.  The Veteran was 
scheduled for a videoconference hearing before the undersigned in 
November 2010.  In November 2010, he filed a motion to reschedule 
the hearing.  This motion was granted by the undersigned on 
December 4, 2010.  The Veteran has not yet been provided a 
hearing.  Therefore, in order to ensure full compliance with due 
process requirements, the RO must schedule the requested hearing.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703 
(2010).  

Accordingly, the case must be remanded to the RO to schedule a 
Travel Board or videoconference hearing (at the Veteran's option) 
as the Veteran requested.

Accordingly, the case is REMANDED for the following action:

The appellant should be contacted and given 
the option of being scheduled for a Travel 
Board or videoconference hearing before a 
Veterans Law Judge.  Notify him of the exact 
date, time, and place of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


